Citation Nr: 1127337	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  05-33 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable rating for left ear hearing loss.

4.  Entitlement to a rating in excess of 20 percent for right knee instability.

5.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty form December 1967 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2004 and April 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The September 2004 rating decision, in pertinent part, denied a rating in excess of 20 percent for degenerative joint disease of the right knee, status post medial meniscectomy, denied a compensable rating for left ear hearing loss, denied service connection for tinnitus, and denied reopening the claim for entitlement to service connection for right ear hearing loss.  The April 2008 rating decision continued the 20 percent rating for what was newly classified as right knee instability, status post medial meniscectomy, and then granted a separate 10 percent rating for degenerative joint disease of the right knee due to painful or limited motion of a major joint.

The  issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left foot condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for tinnitus, entitlement to a compensable rating for left ear hearing loss, entitlement to a rating in excess of 20 percent for right knee instability, and entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for right ear hearing loss was denied in an unappealed July 1993 rating decision.

2.  The evidence received since the July 1993 decision includes evidence that is either cumulative or redundant of the evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim, or is insufficient to establish a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1993 rating decision that denied service connection for right ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for right ear hearing loss.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (ie., describes what is meant by new and material evidence under either the old or new standard); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  

The Board notes that in letters dated in June 2004 and March 2006, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  The June 2004 letter provided all required notice under Kent.  Additionally, the March 2006 notice letter informed the Veteran as to disability ratings and effective dates.

Because the notice pursuant to Dingess came after the initial adjudication of the claim, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing deficiency was remedied by the fact that the Veteran's claim was readjudicated by the RO in December 2009, after proper VCAA notice was provided and after the Veteran had an opportunity to respond.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the duty to notify has been met.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and VA examination reports, and private medical evidence.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Governing Laws and Regulations for Claim to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Court has held that in determining whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996) (emphasis added).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for right ear hearing loss was denied in a July 1993 rating decision.  The Veteran received notice of this decision by letter dated in July 1993.  He did not initiate an appeal with respect to this decision; therefore, it became final.  38 C.F.R. § 20.1103.

The Board has jurisdictional responsibility to determine whether a claim previously denied by the RO should be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, regardless of the RO's actions, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end.

The July 1993 rating decision denied the claim on the basis that there was no hearing loss during service and none shown during the current VA examination.  The evidence then of record included the service treatment records and a September 1992 VA examination showing no right ear hearing loss for VA purposes.

The September 2004 rating decision on appeal denied reopening the service connection claim for right ear hearing loss because no current right ear hearing loss for VA purposes was shown.  The evidence added to the record includes a June 2004 VA audiological examination which reflects that the Veteran does not meet VA's criteria for hearing loss in the right hears.  Also added to the record are VA treatment records showing no right ear hearing loss for VA purposes, and a March 2009 VA examination report which again shows that the Veteran does not have right ear hearing loss for VA purposes.

Regarding the issue of whether new and material evidence has been received in order to reopen the service connection claim, the Board finds that the subsequently added evidence, although new, is not material.  The additional evidence continues to show that the Veteran does not have hearing loss for VA purposes in his right ear.  Also, the additional evidence does not show he was treated in service for right ear hearing loss.  As such, the previously denied claim for service connection for right ear hearing loss is not reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having not been received, reopening of the claim of entitlement to service connection for right ear hearing loss is denied.


REMAND

In reference to the remaining issues on appeal, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the increased rating claims on appeal, the Board notes that in the May 2011 written brief presentation, the Veteran's representative argued that the April 2009 VA examination for the right knee is inadequate because the examiner did not adequately address the additional functional impact from weakness, fatigue, incoordination or lack of endurance of the knee, nor did the examiner indicate at what point in the range of right knee motion that pain set in.  After review of the April 2009 examination, the Board agrees.  Additionally, the representative argued that the Veteran's left ear hearing loss has worsened since the March 2009 VA examination.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  As such, new VA joints and audiological examinations should be scheduled in order to determine the current severity of the right knee disability and the left ear hearing loss.

With respect to the service connection claim for tinnitus, the Board notes that the Veteran's representative pointed out that the March 2009 VA examiner failed to address whether the tinnitus is caused by the service-connected left ear hearing loss, as the tinnitus is in the Veteran's left ear.  The Board also notes that the March 2009 VA examiner did not express an opinion as to whether the tinnitus is aggravated by the service-connected left ear hearing loss.  Therefore, such opinions should be obtained (by the examiner who conducts the new VA audiological examination referred to above).

Because the Board has determined that medical examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination in order to determine the current severity of the Veteran's service-connected right knee instability and degenerative joint disease.  

All indicated studies, including X-rays and range of motion studies in degrees of the right knee, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.  

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.   

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

The examiner should state whether the right knee instability is moderate or severe.  The examiner should also state whether the knee is ankylosed, or if there is any impairment of the tibia and fibula, to include nonunion with loose motion requiring brace or malunion with marked, moderate, or slight knee disability.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

2.  Schedule the Veteran for a VA audiological examination in order to determine the current severity of the Veteran's left ear hearing loss.  

All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail, to include puretone audiometric testing and controlled speech discrimination.  

The examiner should also opine whether it is at least as likely as not (i.e., a 50 percent or better probability) that the Veteran's tinnitus is caused or aggravated (permanently worsened beyond normal progression of the disorder) by his service-connected left ear hearing loss.  If the examiner finds that the tinnitus is aggravated by the left ear hearing loss, the examiner should quantify the degree of aggravation if possible.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

3.  Then, after any other indicated development is completed, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


